USCA4 Appeal: 22-1898      Doc: 11         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1898


        In re: DEAFUEH MONBO; JUAHDI MONBO,

                            Petitioners.



                    On Petition for Writ of Mandamus. (1:21-cv-01230-MSN-WEF)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Deafueh Monbo and Juahdi Monbo, Petitioners Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1898      Doc: 11         Filed: 10/17/2022      Pg: 2 of 2




        PER CURIAM:

               Deafueh and Juahdi Monbo (“Petitioners”) petition for a writ of mandamus seeking

        an order instructing the district court to assign their civil case to a particular magistrate

        judge and modify the case number. We conclude that Petitioners are not entitled to

        mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up).

               We have reviewed the record and conclude that Petitioners are not entitled to the

        relief they seek. Accordingly, we deny the petition for writ of mandamus. We further deny

        Petitioners’ motion for a stay pending the resolution of their petition. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2